SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 33-17351) UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 51 and REGISTRATION STATEMENT (811-02687) UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 53 VANGUARD NEW JERSEY TAX-FREE FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrants Telephone Number (610) 669-1000 Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 It is proposed that this filing will become effective immediately upon filing pursuant to Rule 462(d). Explanatory Note This Post-Effective Amendment consists of the following: 1. Facing Sheet of the Registration Statement 2. Part C to the Registration Statement (including Signatures page) 3. Exhibit (a) to Item 28 to the Registration Statement This Post-Effective Amendment is being filed solely to file Amended and Restated Agreement and Declaration of Trust as Exhibit (a) to Item 28 to this Registration Statement on Form N-1A (the Registration Statement). Parts A and B of Post-Effective Amendment No. 48 to the Registration Statement, dated March 28, 2017, and filed pursuant to Rule 485(b) under the Securities Act of 1933, are incorporated by reference . PART C VANGUARD NEW JERSEY TAX-FREE FUNDS OTHER INFORMATION Item 28. Exhibits Exhibits Description (a) Articles of Incorporation, Amended and Restated Agreement and Declaration of Trust, filed with Post-Effective Amendment No. 32 dated March 27, 2009, is hereby incorporated by reference. (b) By-Laws, Amended and Restated By-Laws, are filed herewith. (c) Instruments Defining Rights of Security Holders, reference is made to Articles III and V of the Registrants Amended and Restated Agreement and Declaration of Trust, refer to Exhibit (a) above. (d) Investment Advisory Contracts, The Vanguard Group, Inc., provides investment advisory services to the Funds at cost pursuant to the Fifth Amended and Restated Funds Service Agreement, refer to Exhibit (h) below. (e) Underwriting Contracts, not applicable. (f) Bonus or Profit Sharing Contracts, reference is made to the section entitled Management of the Funds in Part B of this Registration Statement. (g) Custodian Agreements, for State Street Bank and Trust Company, filed with Post-Effective Amendment No. 48, dated March 28, 2017, is hereby incorporated by reference. (h) Other Material Contracts, Fifth Amended and Restated Funds Service Agreement, filed with Post-Effective Amendment No. 37 dated March 28, 2012, is hereby incorporated by reference. (i) Legal Opinion, not applicable. (j) Other Opinions, Consent of Independent Registered Public Accounting Firm, filed with Post- Effective Amendment No. 48, dated March 28, 2017, is hereby incorporated by reference. (k) Omitted Financial Statements, not applicable. (l) Initial Capital Agreements, not applicable. (m) Rule 12b-1 Plan, not applicable. (n) Rule 18f-3 Plan, filed with Post-Effective Amendment No. 48, dated March 28, 2017, is hereby incorporated by reference. (o) Reserved. (p) Codes of Ethics, for The Vanguard Group, Inc.,filed with Post-Effective Amendment No. 43 dated March 26, 2015, is hereby incorporated by reference. Item 29. Persons Controlled by or under Common Control with Registrant Registrant is not controlled by or under common control with any person. Item 30. Indemnification The Registrants organizational documents contain provisions indemnifying Trustees and officers against liability incurred in their official capacities. Article VII, Section 2 of the Amended and Restated Agreement and Declaration of Trust provides that the Registrant may indemnify and hold harmless each and every Trustee and officer from and against any and all claims, demands, costs, losses, expenses, and damages whatsoever arising out of or related to the performance of his or her duties as a Trustee or officer. Article VI of the By-Laws generally provides that the Registrant shall indemnify its Trustees and officers from any liability arising out of their past or present service in that capacity. Among other things, this provision excludes any liability arising by reason of willful misfeasance, bad faith, gross negligence, or the reckless disregard of the duties involved in the conduct of the Trustees or officers office with the Registrant. Insofar as indemnification for liabilities arising under the Securities Act of 1933 (the Securities Act) may be permitted for directors, officers, or persons controlling the Registrant pursuant to the foregoing provisions, the Registrant has been informed that in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in the Securities Act and is therefore unenforceable. Item 31. Business and Other Connections of Investment Adviser The Vanguard Group, Inc. (Vanguard), is an investment adviser registered under the Investment Advisers Act of 1940, as amended (the Advisers Act). The list required by this Item 31 of officers and directors of Vanguard, together with any information as to any business, profession, vocation, or employment of a substantial nature engaged in by such officers and directors during the past two years, is incorporated herein by reference from Form ADV filed by Vanguard pursuant to the Advisers Act (SEC File No. 801-11953). Item 32. Principal Underwriters (a) Vanguard Marketing Corporation, a wholly owned subsidiary of The Vanguard Group, Inc., is the principal underwriter of each fund within the Vanguard group of investment companies, a family of more than 190 mutual funds. (b) The principal business address of each named director and officer of Vanguard Marketing Corporation is 100 Vanguard Boulevard, Malvern, PA 19355. Name Positions and Office with Underwriter Positions and Office with Funds F. William McNabb III Director and Chairman Chairman and Chief Executive Officer Glenn W. Reed Director None Mortimer J. Buckley Director and Senior Vice President None Martha G. King Director and Senior Vice President None Chris D. McIsaac Director and Senior Vice President None Anne E. Robinson Director and Senior Vice President Secretary Karin Risi Director and Managing Director None Thomas Rampulla Director and Senior Vice President None Michael Rollings Director None Natalie Bej Chief Compliance Officer Chief Compliance Officer Matthew Benchener Principal None Jack Brod Principal None James M. Delaplane Jr. Principal None Kathleen A. Graham-Kelly Principal None Phillip Korenman Principal None Mike Lucci Principal None Alba E. Martinez Principal None Brian McCarthy Principal None Frank Satterthwaite Principal None Christopher Sicilia Principal None Tammy Virnig Principal None Salvatore L. Pantalone Financial and Operations Principal and Treasurer None Amy M. Laursen Financial and Operations Principal None Timothy P Holmes Annuity and Insurance Officer None Jeff Seglem Annuity and Insurance Officer None Michael L. Kimmel Assistant Secretary None Name Positions and Office with Underwriter Positions and Office with Funds Marc P. Lindsay Assistant Secretary None Caroline Cosby Secretary None (c) Not applicable. Item 33. Location of Accounts and Records The books, accounts and other documents required by Section 31(a) of the Investment Company Act of 1940, as amended, and the rules promulgated thereunder will be maintained at the offices of the Registrant, 100 Vanguard Boulevard, Malvern, PA 19355; the Registrants Transfer Agent, The Vanguard Group, Inc., 100 Vanguard Boulevard, Malvern, PA 19355; the Registrants Custodian, State Street Bank and Trust Company, One Lincoln Street, Boston, MA 02111; and the Registrant's investment advisor at the location identified in Part B of this Registration Statement. Item 34. Management Services Other than as set forth in the section entitled Management of the Funds in Part B of this Registration Statement, the Registrant is not a party to any management-related service contract. Item 35. Undertakings Not applicable. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant hereby certifies that it has duly caused this Post-Effective Amendment to this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Town of Valley Forge and the Commonwealth of Pennsylvania, on the 13th day of July, 2017. VANGUARD NEW JERSEY TAX-FREE FUNDS BY: /s/ F. William McNabb III* F. William McNabb III Chairman and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Date /s/ F. William McNabb III* Chairman and Chief Executive July 13, 2017 Officer F. William McNabb /s/ Emerson U. Fullwood* Trustee July 13, 2017 Emerson U. Fullwood /s/ Rajiv L. Gupta* Trustee July 13, 2017 Rajiv L. Gupta /s/ Amy Gutmann* Trustee July 13, 2017 Amy Gutmann /s/ JoAnn Heffernan Heisen* Trustee June 16, 2017 JoAnn Heffernan Heisen /s/ F. Joseph Loughrey* Trustee July 13, 2017 F. Joseph Loughrey /s/ Mark Loughridge* Trustee July 13, 2017 Mark Loughridge /s/ Scott C. Malpass* Trustee July 13, 2017 Scott C. Malpass /s/ André F. Perold* Trustee July 13, 2017 André F. Perold /s/ Peter F. Volanakis* Trustee July 13, 2017 Peter F. Volanakis /s/ Thomas J. Higgins* Chief Financial Officer July 13, 2017 Thomas J. Higgins *By: /s/ Anne E. Robinson Anne E. Robinson, pursuant to a Power of Attorney filed on October 4, 2016, see File Number 33-32548, I ncorporated by Reference. INDEX TO EXHIBITS By-Laws, Amended and Restated By-Laws . Ex-99.B
